[Cite as State v. Mobley, 2009-Ohio-5434.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              PAULDING COUNTY



STATE OF OHIO,

    PLAINTIFF-APPELLEE,                                   CASE NO. 11-09-01

    v.

JOHN W. MOBLEY,                                             OPINION

    DEFENDANT-APPELLANT.




                Appeal from Paulding County Common Pleas Court
                           Trial Court No. CR-08-555

                                      Judgment Affirmed

                            Date of Decision: October 13, 2009




APPEARANCES:

         Joseph A. Benavidez for Appellant

         Joseph R. Burkard for Appellee
Case No. 11-09-01




ROGERS, J.

       {¶1} Defendant-Appellant, John W. Mobley, appeals the judgment of the

Paulding County Court of Common Pleas finding him guilty of illegal

manufacture of drugs, illegal assembly or possession of chemicals for the

manufacture of drugs, and possession of drugs. On appeal, Mobley argues that all

three of his convictions were not supported by sufficient evidence and were

against the manifest weight of the evidence, and that the jury verdict forms were

insufficient under R.C. 2945.75 to support his convictions and sentences for illegal

manufacture of drugs and illegal assembly or possession of chemicals for the

manufacture of drugs. We find that Mobley’s convictions were supported by the

evidence and were not against the manifest weight of the evidence. Additionally,

we find that the verdict form supporting Mobley’s conviction for illegal assembly

or possession of chemicals for the manufacture of drugs was inadequate under

R.C. 2945.75, but the resulting error was harmless. Accordingly, we affirm the

judgment of the trial court.

       {¶2} In June 2008, the Paulding County Grand Jury indicted Mobley on

Count One, illegal manufacture of drugs in violation of R.C. 2925.04(A), a felony

of the second degree; Count Two, illegal assembly or possession of chemicals for

the manufacture of drugs in violation of R.C. 2925.041(A), a felony of the second

degree; and, Count Three, possession of drugs in violation of R.C.


                                        -2-
Case No. 11-09-01


2925.11(A),(C)(1)(a)1, a felony of the fifth degree. Thereafter, Mobley entered a

plea of not guilty to all counts in the indictment.

        {¶3} In December 2008, the case proceeded to trial, at which the

following testimony was heard.

        {¶4} Deputy Mark Butler of the Paulding County Sheriff’s Office testified

that he received training in methamphetamine including its ingredients and method

of production; that methamphetamine is a “Schedule II” drug according to the

Ohio Revised Code; that a clandestine methamphetamine laboratory (hereinafter

“meth lab”) is a secret laboratory used to produce illegal drugs, specifically,

methamphetamine; and, that one method of methamphetamine production requires

solvent (such as Coleman fuel), lithium (from stripped lithium batteries),

pseudoephedrine tablets, oxidizers, acid (such as drain opener), coffee filters,

anhydrous ammonia, a heat source to evaporate the mixture, work gloves to handle

the anhydrous ammonia to prevent burns, and a reaction vessel where everything

is mixed together.

        {¶5} Deputy Butler continued that, on May 6, 2008, he executed a search

warrant at John Mobley’s residence at 17572 County Road 156 in Paulding,

Paulding County (hereinafter “the residence”); that Elizabeth Brown was at the

residence when he arrived to execute the warrant; that the nature of the search


1
 The indictment states that Mobley was charged with violating R.C. 2925.11(A)(1)(C)(1)(a); however, as
R.C. 2925.11(A)(1) does not exist, we presume this to be a typographical error, and find Mobley was
charged with violating R.C. 2925.11(A),(C)(1)(a)


                                                 -3-
Case No. 11-09-01


warrant was to look for methamphetamine and items used to produce it; that he

and several other officers located a meth lab in the basement of the residence; that,

in the residence basement, he located a reaction vessel, propane torch, drain

opener, a ventilation fan, lithium batteries, a stove filled with burnt lithium

batteries, glass tubing, and a laundry basket full of gloves; that, outside of the

residence, he located another pile of gloves and multiple burned Coleman fuel

cans; that, in the residence office, he located a scale and a blue bag containing

coffee filters, green vegetative material, and a white powdery substance in plastic

baggies, and instruments used for snorting or smoking drugs, including a box

cutter, burnt foils, corroded spoons, a pipe, rolling papers, a mirror, and a tray with

white residue; and, that, in the residence dining room, he located a stove

containing many empty pseudoephedrine boxes. Deputy Butler further testified

that lithium batteries can be used in infrared “night vision” glasses; that he ordered

the solvents and oxidizers to be disposed of as hazardous materials without being

tested because the Bureau of Criminal Identification and Investigation (hereinafter

“B.C.I.”) will not take hazardous materials; and, that the gloves were not tested for

the presence of anhydrous ammonia.

       {¶6} Detective Michael Freeman of the Van Wert City Police Department

testified that he received training in clandestine lab safety; that, on May 6, 2008,

he assisted the Paulding County Police Department with investigating a meth lab

in Paulding County; that the officers located packages of pseudoephedrine in a


                                         -4-
Case No. 11-09-01


camper parked in the driveway of the residence; located foils and other smoking

devices; and, located empty pseudoephedrine boxes inside a wood burning stove.

       {¶7} Agent Gary Miller of B.C.I. testified that, on May 6, 2008, he

assisted the Paulding County Sheriff’s Office with investigating a meth lab in

Paulding County; that, in the basement of the residence, they located evidence of a

former or current meth lab, including stripped lithium batteries, a propane torch,

starter fluid, gloves, a cooking pan, drain opener, bleach, a pan covered in a blue

substance, which is indicative of anhydrous ammonia being cooked, and a coffee

grinder with unground pseudoephedrine pills and white powder on the inside of

the grinder; and, that all of the ingredients required to produce methamphetamine

were present in the residence, with the exception of anhydrous ammonia.

       {¶8} Scott Dobransky, a forensic scientist at B.C.I., testified that he

examined the zippered bag containing the white substance and identified it as

methamphetamine.

      {¶9} Detective Joel Gibson of the Henry County Sheriff’s Department

testified that, on May 6, 2008, at approximately 3:30 a.m., he investigated a report

by Stanley Elevator of an anhydrous ammonia theft in progress at their fertilizer

plant; that he located a suspicious vehicle and determined that it was registered to

Mobley; that, following a canine search, he located Mobley lying in a field near

the crime scene; and, that he also apprehended an individual named Robert

Gibson.


                                        -5-
Case No. 11-09-01


       {¶10} Elizabeth Brown testified that she and Mobley lived together as

boyfriend and girlfriend at the residence from 2004 until June 2008; that no one

else lived at the residence; that, during 2008, Mobley gave her money to purchase

pseudoephedrine approximately four or five times per month; that she would

purchase it, give it to him, and he would “disappear for awhile” and then “come

back with product” (trial tr., vol. I, p. 225); that she had access to the basement of

the residence while living there, but never manufactured methamphetamine

herself; that, when she did laundry in the basement, she often saw jars, drain

opener, empty pill boxes, and batteries; that she occasionally conversed with

Mobley about methamphetamine production, and he would tell her about things he

needed to purchase to produce it, such as drain opener and pills; that she was using

methamphetamine while living with Mobley; that, when she purchased pills for

Mobley, he would give her half of the methamphetamine he produced, which he

weighed on a scale in the residence office; that she had seen Mobley squeeze a

substance out of a filter and leave it to dry in a glass tray, which he would scrape

off with a box cutter; that Mobley used fabric softener, candles, and incense to

cover the smell of the anhydrous ammonia cooking; and, that Mobley would

procure anhydrous ammonia approximately once a month.

       {¶11} On cross-examination, Brown testified that, when Deputy Butler

first approached her, she told him that she did not know anything about a meth lab

in the basement; that, after she was charged with offenses herself relating to the


                                         -6-
Case No. 11-09-01


meth lab, she decided to testify against Mobley in exchange for a “deal”; that, at

the time she was living with Mobley, she was addicted to methamphetamine and

used it approximately three or four times a day; and, that she did not believe her

former methamphetamine use had tainted her ability to recollect during that time.

      {¶12} After Brown testified, the State rested.      Mobley’s counsel then

moved for acquittal on all counts pursuant to Crim.R. 29, which the trial court

denied. Thereafter, Mobley presented the following testimony in his defense.

      {¶13} Kenneth Knapp testified that he and Mobley were friends for

approximately thirty-five years; that, prior to his arrest, Mobley did “salvage” or

“scrapping metal” to make an income (Id. at p. 259); that he had seen Robert

Gibson, an acquaintance of Mobley, at Mobley’s residence on multiple occasions;

that, to his knowledge, Gibson did not live at the residence; that Gibson

occasionally went into Mobley’s residence when Mobley was not there; that he

had been in Mobley’s basement; that Gibson asked him on one occasion if he

would go with him to get anhydrous ammonia, but Mobley never asked him to do

this. Knapp continued that he had been convicted of felonies for trafficking in

marijuana and breaking and entering; and, that, when he was in Mobley’s

basement, he never saw the items associated with methamphetamine production.

      {¶14} Jennifer Thomas testified that she was Mobley’s sister, and she lived

part-time at the residence in May 2008; that only she, Mobley, and Brown lived at

the residence during that time; that she had been in the basement of the residence


                                        -7-
Case No. 11-09-01


to do laundry, but never saw any of the items associated with methamphetamine

production; that she had never seen Mobley ingest methamphetamine; that Gibson

was at the residence “all the time” and came and went as he pleased (Id. at p. 283);

and, that Gibson often borrowed Mobley’s truck. Thomas continued that she had

been convicted of child endangerment because her husband “got busted for

dealing” and her name was on the lease (Id. at 286); that the pictures of gloves

entered into evidence were Mobley’s “working gloves” (Id. at 293); and, that she

was “somewhat” aware that Brown was addicted to methamphetamine, but had

only seen her use it in Gibson’s trailer, and not at the Mobley residence.

       {¶15} Mobley testified that he “junks” for a living, or collects scraps; that

the   pictures   entered   into   evidence     depicting   items   associated   with

methamphetamine production were not set up as depicted on May 6, 2008; that he

was in the residence basement often to burn firewood, do laundry, and turn on the

fuses; that, on May 6, 2008, when he was arrested for theft of anhydrous ammonia,

Brown dropped him off outside a grain elevator in Henry County because Gibson

had called him and told him that his truck had broken down and he needed to pick

it up; that law enforcement officers came out with a canine unit after he arrived, so

he ran and hid in a field; and, that Gibson came to his residence frequently, even

when he was not there.

       {¶16} Mobley further testified that he used the laundry detergent and

bleach to do laundry; that he used the lithium batteries for his infrared hunting


                                         -8-
Case No. 11-09-01


glasses; that he was aware Brown was addicted to methamphetamine and she used

it three or four times per day; that he had previously been convicted of felony

domestic violence against his ex-wife and marijuana trafficking; that he had never

produced methamphetamine or stolen anhydrous ammonia; and, that he did not

know how the items associated with methamphetamine production got into his

basement, but hypothesized that Gibson may have had something to do with it

because he was frequently in the residence.

       {¶17} On cross-examination, Mobley testified that, although he “junked”

for a living, he had not filed a tax return or paid taxes in approximately ten years;

that, in 2001, he pleaded guilty to felony possession of methamphetamine in

Defiance County; that he had nothing to do with hooking up the propane tank to

fill it with anhydrous ammonia in Henry County; that the residence office was his

office, but that he was not familiar with the scale; that the glassware items and

bowls were antiques he had collected; that he was not familiar with the aluminum

foil and smoking and snorting devices inside the bowls; that he was not familiar

with the fan in his basement window; that he used the propane tank to spray paint

cars, which he also did for a living; that the blue bag found in his office containing

foil belonged to Gibson; that he kept drain cleaner in the basement to unplug the

dryer vent; that he had never burned batteries in his wood stove, and did not know

how they got there; that the glassware found in the basement was used for milking

cows, and he did not know why it was in the basement; that he did not know how


                                         -9-
Case No. 11-09-01


the pseudoephedrine boxes got into the stove; that he used the propane torch to

start fires in the stove because it was easier than using a lighter; that he used the

starter fluid to start vehicles; and, that he did not know how a coffee grinder got

into his residence because he did not drink coffee.

       {¶18} Brown returned to the stand and testified that, in the early morning

of May 6, 2008, Gibson and Mobley left together to pick up anhydrous ammonia;

that the coffee grinder containing pills, pan covered with a blue substance, blue

bag containing filters, cooking pan, pseudoephedrine boxes, and scale were all in

the residence and in Mobley’s possession prior to execution of the search warrant;

and, that Thomas, Knapp, and Mobley had all smoked methamphetamine in her

presence.

       {¶19} Thereafter, the jury returned verdicts finding the following:

       We, the Jury, find the Defendant, John W. Mobley, GUILTY of
       Illegal Manufacture of Methamphetamine, as he stands charged
       in COUNT I of the Indictment.
       ***
       We, the Jury, find the Defendant, John W. Mobley, GUILTY of
       Illegal Assembly or Possession of Chemicals for the Manufacture
       of Drugs, as he stands charged in COUNT II of the Indictment.
       ***
       We, the Jury, find the Defendant, John W. Mobley, GUILTY of
       possession of Methamphetamine, as he stands charged in
       COUNT III of the Indictment.

(Dec. 2008 Verdicts Count I, II, and III). Thereafter, the trial court issued an entry

in accordance with the jury verdict, finding Mobley guilty of illegal manufacture

of methamphetamine in violation of R.C. 2925.04(A), a felony of the second


                                        -10-
Case No. 11-09-01


degree; illegal assembly or possession of chemicals for the manufacture of drugs

in violation of R.C. 2925.041(A), a felony of the second degree; and, possession of

methamphetamine in violation of R.C. 2925.11(A),(C)(1)(a), a felony of the fifth

degree.

      {¶20} In January 2009, the trial court found that illegal manufacture of

drugs in violation of R.C. 2925.04(A) and illegal assembly or possession of

chemicals for the manufacture of drugs in violation of R.C. 2925.041(A) were

allied offenses of similar import, and the State elected for the trial court to

sentence Mobley on the illegal manufacture of drugs offense. The trial court then

sentenced Mobley to a mandatory five-year prison term for illegal manufacture of

drugs and a twelve-month prison term for possession of drugs, to be served

concurrently for an aggregate five-year prison term.

      {¶21} It is from his conviction and sentence that Mobley appeals,

presenting the following assignments of error for our review.

                            Assignment of Error No. I

      THE TRIAL COURT’S VERDICT THAT DEFENDANT WAS
      GUILTY OF ILLEGAL MANUFACTURE OF DRUGS,
      ILLEGAL ASSEMBLY OR POSSESSION OF CHEMICALS
      FOR THE MANUFACTURE OF DRUGS, AND POSSESSION
      OF DRUGS IS AGAINST THE MANIFEST WEIGHT OF THE
      EVIDENCE.




                                       -11-
Case No. 11-09-01



                           Assignment of Error No. II

      APPELLEE’S EVIDENCE WAS LEGALLY INSUFFICIENT
      TO SUPPORT THE VERDICT OF THE TRIAL COURT.

                           Assignment of Error No. III

      THE VERDICT FORMS AND THE RESULTING ENTRY
      WERE INSUFFICIENT UNDER O.R.C. 2945.75 TO SUPPORT
      APPELLANT’S CONVICTIONS AND SENTENCING FOR
      COUNTS ONE AND TWO OF THE INDICTMENT.

      {¶22} Due to the nature of Mobley’s argument, we elect to address his first

and second assignments of error together.

                         Assignments of Error Nos. I & II

      {¶23} In his second assignment of error, Mobley contends that his

convictions for illegal manufacture of drugs, illegal assembly or possession of

chemicals for the manufacture of drugs, and possession of drugs were not

supported by sufficient evidence.      In his first assignment of error, Mobley

contends that his convictions were against the manifest weight of the evidence.

We disagree.

      {¶24} When an appellate court reviews a record for sufficiency, the

relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Monroe, 105 Ohio St.3d

384, 392, 2005-Ohio-2282, citing State v. Jenks (1981), 61 Ohio St.3d 259,




                                       -12-
Case No. 11-09-01


superseded by state constitutional amendment on other grounds as stated in State

v. Smith, 80 Ohio St.3d 89, 1997-Ohio-355. Sufficiency is a test of adequacy,

State v. Thompkins, 78 Ohio St.3d 380, 386, 1997-Ohio-52, and the question of

whether evidence is sufficient to sustain a verdict is one of law. State v. Robinson

(1955), 162 Ohio St. 486, superseded by state constitutional amendment on other

grounds as stated in Smith, supra.

       {¶25} When an appellate court analyzes a conviction under the manifest

weight standard it must review the entire record, weigh all of the evidence and all

of the reasonable inferences, consider the credibility of the witnesses, and

determine whether, in resolving conflicts in the evidence, the fact finder clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. Thompkins, 78 Ohio St.3d at 387,

quoting State v. Martin (1983), 20 Ohio App.3d 172, 175. Only in exceptional

cases, where the evidence “weighs heavily against the conviction,” should an

appellate court overturn the trial court’s judgment. Id.

       {¶26} Here, Mobley was convicted of one count of illegal manufacture of

drugs in violation of R.C. 2925.04(A), one count of illegal assembly or possession

of chemicals for the manufacture of drugs in violation of R.C. 2925.041(A), and

one count of possession of drugs in violation of R.C. 2925.11(A),(C)(1)(a).

       {¶27} R.C. 2925.04(A) provides that:




                                        -13-
Case No. 11-09-01


      (A) No person shall knowingly cultivate marihuana or
      knowingly manufacture or otherwise engage in any part of the
      production of a controlled substance.

      {¶28} Additionally, R.C. 2925.041(A) provides that:

      (A) No person shall knowingly assemble or possess one or
      more chemicals that may be used to manufacture a controlled
      substance in schedule I or II with the intent to manufacture a
      controlled substance in schedule I or II in violation of section
      2925.04 of the Revised Code.

      {¶29} Finally, R.C. 2925.11(A),(C)(1)(a) provides that:

      (A) No person shall knowingly obtain, possess, or use a
      controlled substance.
      ***
      (C) Whoever violates division (A) of this section is guilty of one
      of the following:

      (1)   If the drug involved in the violation is a compound,
      mixture, preparation, or substance included in schedule I or II,
      with the exception of marihuana, cocaine, L.S.D., heroin, and
      hashish, whoever violates division (A) of this section is guilty of
      aggravated possession of drugs. The penalty for the offense shall
      be determined as follows:

      (a)    Except as otherwise provided in division (C)(1)(b), (c), (d),
      or (e) of this section, aggravated possession of drugs is a felony
      of the fifth degree, and division (B) of section 2929.13 of the
      Revised Code applies in determining whether to impose a prison
      term on the offender.

      {¶30} R.C. 2925.01(K) provides that “‘possess’ or ‘possession’ means

having control over a thing or substance, but may not be inferred solely from mere

access to the thing or substance through ownership or occupation of the premises

upon which the thing or substance is found.” The Supreme Court of Ohio has held



                                      -14-
Case No. 11-09-01


that a person has constructive possession of a thing or substance when he is able to

exercise dominion or control over it. State v. Wolery (1976), 46 Ohio St.2d 316,

329, certiorari denied (1976), 429 U.S. 932. Circumstantial evidence alone is

sufficient to support the element of constructive possession. Jenks, 61 Ohio St.3d

at 272-73.

       {¶31} Here, testimony was heard that investigators discovered in Mobley’s

residence items associated with methamphetamine production including a reaction

vessel, a propane torch, drain opener, a ventilation fan, stripped lithium batteries,

glass tubing, multiple pairs of gloves, multiple Coleman fuel cans, a scale, coffee

filters, methamphetamine contained in plastic baggies, instruments used for

snorting or smoking methamphetamine, multiple empty pseudoephedrine boxes,

and a pan covered in a blue substance indicative of anhydrous ammonia being

cooked. Additionally, testimony was heard that the only item required to produce

methamphetamine that was not discovered in Mobley’s residence was anhydrous

ammonia, and that Mobley was apprehended while attempting to steal anhydrous

ammonia the morning the search was executed. Even further, testimony was heard

from Brown that only she and Mobley lived at the residence at the time the items

were discovered; that Mobley paid her to purchase pseudoephedrine; that Mobley

would take the pills, go into the basement, and come back with methamphetamine;

that Mobley told her about things he needed to purchase to produce

methamphetamine; that she had seen Mobley weigh methamphetamine on a scale;


                                        -15-
Case No. 11-09-01


and, that Mobley used various items to cover the smell of anhydrous ammonia

cooking.

         {¶32} Finally, we note that, although Mobley, his friend, and his sister

testified that they had never seen many of the items associated with

methamphetamine production at the residence, that Gibson was often at the

residence, and insinuated that the items may have been his, it is clear that the jury

found the law enforcement officers’ and Brown’s testimony to be more credible.

We do not find that the evidence indicated that the jury clearly lost its way,

particularly given that it is in the best position to weigh witness credibility.

Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 80.

         {¶33} Based upon the evidence presented, we find that Mobley’s

convictions were supported by sufficient evidence and were not against the

manifest weight of the evidence.

         {¶34} Accordingly, we overrule Mobley’s first and second assignments of

error.

                            Assignment of Error No. III

         {¶35} In his third assignment of error, Mobley argues that the verdict

forms and resulting entry were insufficient under R.C. 2945.75 to support his

convictions and sentences on Counts One and Two. Specifically, he argues that

the signed jury verdict forms for these counts did not contain the applicable

revised code sections, degrees of the offenses, or additional findings of


                                        -16-
Case No. 11-09-01


aggravating factors; and, therefore, pursuant to State v. Ligon, 179 Ohio App.3d

544, 2008-Ohio-6085, and State v. Pelfrey, 112 Ohio St.3d 422, 2007-Ohio-256,

the verdict forms support verdicts for only the lowest degrees of the offenses.

       {¶36} R.C. 2945.75(A)(2) provides that:

       (A) When the presence of one or more additional elements
       makes an offense one of more serious degree:
       ***
       (2) A guilty verdict shall state either the degree of the offense of
       which the offender is found guilty, or that such additional
       element or elements are present. Otherwise, a guilty verdict
       constitutes a finding of guilty of the least degree of the offense
       charged.

       {¶37} In Pelfrey, 2007-Ohio-256, at syllabus, the Supreme Court of Ohio

held that “[p]ursuant to the clear language of R.C. 2945.75, a verdict form signed

by a jury must include either the degree of the offense of which the defendant is

convicted or a statement that an aggravating element has been found to justify

convicting a defendant of a greater degree of a criminal offense.” Where the

verdict form does not contain the degree of the offense or a statement that an

aggravating element has been found, R.C. 2945.75(A)(2) directs that the “guilty

verdict constitutes a finding of guilty of the least degree of the offense charged.”

See, also, Pelfrey, 2007-Ohio-256, at ¶12. Finally, the Supreme Court held that

the requirements of R.C. 2945.75 “cannot be fulfilled by demonstrating additional

circumstances, such as that the verdict incorporates the language of the indictment,

or by presenting evidence to show the presence of the aggravated element at trial



                                        -17-
Case No. 11-09-01


or the incorporation of the indictment into the verdict form, or by showing that the

defendant failed to raise the issue of the inadequacy of the verdict form.” Id. at

¶14; see, also, State v. Sessler, 3d Dist. No. 3-06-23, 2007-Ohio-4931, affirmed by

State v. Sessler, 119 Ohio St.3d 9, 2008-Ohio-3180 (holding that the requirements

of R.C. 2945.75 were not met where the verdict form did not contain the degree of

the offense or a statement that an aggravating element was found, but purported to

relate to the offense as “charged in the indictment”).

       {¶38} This Court recently applied the Supreme Court’s holding in Pelfrey

to drug trafficking offenses in Ligon, 2008-Ohio-6085. In Ligon, the defendant

was convicted and sentenced for, among other charges, Count One, trafficking in

cocaine in violation of R.C. 2925.03(A),(C)(4)(c), a fourth-degree felony; Count

Two, trafficking in crack cocaine in violation of R.C. 2925.03(A),(C)(4)(e), a

second-degree felony; Count Four, trafficking in crack cocaine in violation of R.C.

2925.03(A),(C)(4)(e), a first-degree felony; and, Count Six, trafficking in cocaine

in violation of R.C. 2925.03(A),(C)(4)(d), a second-degree felony. Thereafter,

Ligon appealed his convictions and sentences, arguing that the verdict forms used

for his convictions for trafficking in drugs were insufficient under R.C. 2945.75

because they lacked jury findings of aggravating elements under R.C. 2925.03.

Accordingly, Ligon sought reduction of his convictions to the lowest degree of the

offenses. This Court agreed, finding that the jury verdict forms for the drug

trafficking convictions failed to state the applicable revised code sections, the


                                        -18-
Case No. 11-09-01


degrees of the offenses, or any indication that aggravating factors were found by

the jury (with the exception of one aggravating factor contained in the jury verdict

form for Count Four and one for Count Six). Accordingly, pursuant to R.C.

2945.75 and Pelfrey, we reduced Ligon’s convictions under Counts One and Two

to fifth-degree felonies, and under Counts Four and Six to fourth-degree felonies.

       {¶39} Here, Mobley argues that the verdict forms and resulting entry were

insufficient under R.C. 2945.75 to support his convictions and sentencing on

Counts One and Two because, he claims, the jury verdict forms for these counts

did not contain the applicable revised code sections, degrees of the offenses, or

any findings of aggravating factors.

       {¶40} We agree that the verdict form pertaining to Count Two was

insufficient to support the degree of Mobley’s conviction; however, we disagree

that the verdict form for Count One was insufficient. The verdict form for Count

One provided that the jury found Mobley “GUILTY of Illegal Manufacture of

Methamphetamine, as he stands charged in COUNT I of the Indictment.” R.C.

2925.04(A), prohibiting illegal manufacture of drugs, provides, in pertinent part:

       (A) No person shall knowingly cultivate marihuana or
       knowingly manufacture or otherwise engage in any part of the
       production of a controlled substance.
       ***
       (3) If the drug involved in the violation of division (A) of this
       section is methamphetamine, the penalty for the violation shall
       be determined as follows:




                                        -19-
Case No. 11-09-01


       (a)    Except as otherwise provided in division (C)(3)(b) of this
       section, if the drug involved in the violation is
       methamphetamine, illegal manufacture of drugs is a felony of
       the second degree[.] * * *

       (b)    If the drug involved in the violation is methamphetamine
       and if the offense was committed in the vicinity of a juvenile, in
       the vicinity of a school, or on public premises, illegal
       manufacture of drugs is a felony of the first degree[.] * * *

Thus, the statute clearly sets forth that, where the drug involved in the violation is

methamphetamine, illegal manufacture of drugs constitutes a second-degree

felony. The verdict form for Count One clearly set forth that the drug involved

was methamphetamine. Therefore, we find that the form was adequate and sustain

Mobley’s conviction for a second-degree felony offense on Count One.

       {¶41} Conversely, the verdict form for Count Two provided that the jury

found Mobley “GUILTY of Illegal Assembly or Possession of Chemicals for the

Manufacture of Drugs, as he stands charged in COUNT II of the Indictment,”

without any reference to methamphetamine. R.C. 2925.041 governs this offense,

providing, in pertinent part:

       (A) No person shall knowingly assemble or possess one or
       more chemicals that may be used to manufacture a controlled
       substance in schedule I or II with the intent to manufacture a
       controlled substance in schedule I or II in violation of section
       2925.04 of the Revised Code.
       ***
       (C) Whoever violates this section is guilty of illegal assembly or
       possession of chemicals for the manufacture of drugs. Except as
       otherwise provided in this division, illegal assembly or
       possession of chemicals for the manufacture of drugs is a felony
       of the third degree, and, except as otherwise provided in division


                                        -20-
Case No. 11-09-01


         (C)(1) or (2) of this section, division (C) of section 2929.13 of the
         Revised Code applies in determining whether to impose a prison
         term on the offender. If the offense was committed in the
         vicinity of a juvenile or in the vicinity of a school, illegal
         assembly or possession of chemicals for the manufacture of
         drugs is a felony of the second degree[.]

         {¶42} Here, the verdict form did not state that the offense charged was a

felony of the second degree, nor did the form reflect a jury finding of the

aggravating factor of being committed in the vicinity of a juvenile or a school.2

Consequently, pursuant to R.C. 2945.75, Pelfrey, and Sessler, we find that the jury

found Mobley guilty of the least offense of illegal assembly or possession of

chemicals for the manufacture of drugs: a felony of the third degree as provided in

R.C. 2925.041(C).

         {¶43} Accordingly, we overrule Mobley’s third assignment of error as it

pertains to Count One, but sustain his argument regarding Count Two. Had

prejudice resulted from this error, we would normally reverse Mobley’s conviction

for Count Two as charged, and remand with instructions for the trial court to enter

a judgment convicting Mobley of illegal assembly or possession of chemicals for

the manufacture of drugs in violation of R.C. 2925.041(C), a felony of the third

degree. However, because the trial court found that Count Two was an allied




2
 We note that the indictment and bill of particulars do not set forth either of these aggravating factors, there
was no evidence presented at trial on these factors, and the factors were not listed in the jury instructions.
Because of this, we hypothesize that the State mistakenly charged this offense as a felony of the second
degree instead of a felony of the third degree. However, this clerical error in the indictment is immaterial
because our disposition finds any error was harmless.


                                                     -21-
Case No. 11-09-01


offense to Count One, the State elected to proceed on Count One as opposed to

Count Two, and because the trial court only sentenced Mobley on Count One and

not on Count Two, we find that the trial court’s error was harmless.

       {¶44} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

PRESTON, P.J., and WILLAMOWSKI, J., concur.

/jnc




                                        -22-